DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 of copending Application No. 16/770,617 (reference application).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a multilayer electrical steel sheet with surface layers of a composition by mass of Si: 2.5-6.0% and the balance being Fe and impurities and inner layer of a composition by mass of Si: 1.5-5.0% and the balance being Fe and impurities, where the ΔSi between the outer Si content and inner Si content being 0.5% by mass or more, a ΔAl of 0.05 mass% or less, a difference magnetostriction difference Δλ1.0/400 of 1.0 × 10-6 or less, a sheet thickness 
Instant claim 2 recites a Sn or Sb content overlapping claim 1 of the ‘617 application.  Instant claims 3-4 recite a Mo content overlapping claim 2 of the ‘617 application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3 of copending Application No. 16/770,947 (reference application) in view of Oda et al. (JP 2013-159823 – machine translation).  Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 recites a multilayer electrical steel sheet with surface layers of a composition by mass of Si: 2.5-6.0% and the balance being Fe and impurities and inner layer of a composition by mass of Si: 1.5-5.0% and the balance being Fe and impurities, where the ΔSi between the outer Si content and inner Si content being 0.5% by mass or more, a ΔAl of 0.05 mass% or less, a difference magnetostriction difference Δλ1.0/400 of 1.0 × 10-6 or less, a sheet thickness of 0.03-0.3 mm, and thickness ratio of the surface layer to the inner layer being 0.10-0.70.  This is patentably indistinct of claim 1 of the ‘947 application which recites a multilayer electrical steel sheet with an outer layer of a composition by mass of C: 0.001-0.01%, Si: 2.5-6.0%, and Ti: 0-0.005% and the balance being Fe and impurities and inner layer of a composition by mass of C: 0.001-0.01%, Si: 1.5-5.0%, and Ti: 0-0.005% and the balance being Fe and impurities where the ΔSi between the outer Si content and inner Si content being 0.5% by mass or more and a difference magnetostriction difference Δλ1.0/400 of 1.0 × 10-6
Instant claim 2 recites a Sn and Sb content overlapping claim 3 of the ‘947 application.  Instant claims 3-4 recite a Mo content not specifically claimed by the ‘947 application. 
In a related field of endeavor, Oda teaches a steel plate for motor cores of electromagnetic steel sheets (Paragraphs 1-2).  The steel comprises a silicon-containing double layer on both surfaces of the steel sheet (Paragraph 13) where the surface layer is composed by mass of Si: 4-7%, Al: 3% or less, remainder Fe and inevitable impurities and an inner layer portion composed by mass of Si: 5% or less, Al: 3% or less, and remainder Fe and inevitable impurities and a thickness ratio of the surface layer to the total thickness being 0.1-0.7 (Paragraphs 8-9).  The surface and/or inner layer is also taught to comprise Mo by mass of 0.01% or less as this is taught to prevent iron loss (Paragraph 29) overlapping that which is claimed.  See MPEP 2144.05.
As the instant application, the ‘947 application, and Oda are directed to electromagnetic steel sheets, they are considered analogous.  As such, instant claims 3-4 would have been obvious in view of claims 1 and 3 of the ‘947 application in view of Oda as the claimed Mo content is known to prevent iron loss and one would have had a reasonable expectation of success.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Oda et al. (JP 2013-159823 – machine translation).
Considering claim 1, Oda teaches a steel plate for motor cores of electromagnetic steel sheets (Paragraphs 1-2).  The steel comprises a silicon-containing double layer on both surfaces of the steel sheet (Paragraph 13) where the surface layer is composed by mass of Si: 4-7%, Al: 3% or less, remainder Fe and inevitable impurities and an inner layer portion composed by mass of Si: 5% or less, Al: 3% or less, and remainder Fe and inevitable impurities and a thickness ratio of the surface layer to the total thickness being 0.1-0.7 (Paragraphs 8-9). The difference between Si content in the surface and inner layers is taught to be 0.5% by mass or more as this decreases iron loss greatly (Paragraph 22).  As both the surface and inner layers both are taught to contain 3% Al or less, this is considered to overlap the claimed difference in Al content between the surface and inner layers.  An exemplary sheet thickness of 0.2 mm is taught (Paragraph 13) and a thickness ratio of the surface layer to the total thickness being 0.1-0.7 (Paragraphs 8-9).
Oda does not expressly teach the claimed difference of magnetostriction.  However, Oda teaches a substantially identical multilayered steel sheet with composition, Si content difference, Al content difference, and thickness ratio as that which is claimed and one would reasonably expect the steel sheet of Oda to possess claimed difference of Oda as a material and its properties are inseparable, absent an objective showing.  See MPEP 2112.01.
22.	While not expressly teaching a singular example of the instantly claimed multilayer electrical steel, this would have been obvious to one of ordinary skill in the art prima facie case of obviousness exists.  See MPEP 2144.05.
Considering claim 2, Oda teaches where the surface and/or inner layer may contain by mass 0.005-0.1% Sn and/or 0.005-0.1% Sb (Paragraph 28).
Considering claims 3-4, Oda teaches where the surface and/or inner layer is also taught to comprise Mo by mass of 0.01% or less as this is taught to prevent iron loss (Paragraph 29) overlapping that which is claimed.  See MPEP 2144.05.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784